DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 10, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20190026460 A1) in view of Jayawardena (US 20210067489 A1).
Regarding Claim 1

Robertson teaches:

A method for providing a scrubbing service from a network, the method comprising: 

receiving, in response to a denial of service attack on a device of a telecommunications network, routing information associated with the device and through a first routing protocol announcement session, the routing information comprising an Internet Protocol (IP) address associated with the device (¶23 traffic redirection logic 154 redirects any suspicious network traffic (e.g., traffic that the anomaly detection logic 152 determines is suspicious) away from the first computing environment 120, 

¶12 concepts of traffic sinkholes and data scrubbing are used in network security solutions, filtering uses routing protocols to “null route” (first routing protocol announcement session) malicious traffic based on an Internet Protocol (IP) address (routing information), Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site); 

associating the IP address with a customer profile of a scrubbing environment of the telecommunications network (¶29 anomaly detection logic 152 may define a rule that, in normal operation, a single source IP address should not attempt to authenticate (associating IP address) with more than a predetermined number of user accounts (e.g., three user accounts) (customer profile) within a specific amount of time (e.g., thirty minutes). Breaking this rule may indicate a brute force login attack, ¶12 Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site where connections may be offloaded) , 



the scrubbing environment providing traffic scrubbing services to the customer of the telecommunications network (¶12 Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site where connections may be offloaded, 

¶15 application security solution in which a scrubbing environment is dynamically extended to the production application layer, and may provide an alternative to statically defined deny/drop security policies); and 

Robertson does not teach:

transmitting, to a scrubbing device of the scrubbing environment and in response to the received routing information for the device of the telecommunications network, an instruction to add the IP address to a list of scrubbed IP addresses of the scrubbing device through the first routing protocol announcement session.

Jayawardena teaches:

transmitting, to a scrubbing device of the scrubbing environment and in response to the received routing information for the device of the telecommunications network, an instruction to add the IP address to a list of scrubbed IP addresses of the scrubbing device through the first routing protocol announcement session (¶99 active filtering rules (e.g., via the dynamic scrubbing instructions 230) such that traffic flows which exhibit one or more of the dynamic traffic parameters 210 (and/or other input information discussed with respect to FIG. 2) can be scrubbed prior to delivery to the target IP address (e.g., one or more of the publicly routable IP addresses, designated scrubbing points (Scrubbing device) within the SPN, the scrubbing service 130 can maintain an instance of the scrubbed IP, 

the dynamic scrubbing instructions 230 that provide one or more of the dynamic traffic parameters 210 that should be detected and used to scrub probe traffic flows) which are being implemented on a designated scrubbing device).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson in light of Jayawardena in order to provide a scrubbed internet protocol domain for enhanced cloud security, by monitoring traffic flows to the application during an observation time period (Jayawardena ¶2).
Regarding Claim 4
Robertson-Jayawardena teaches:

The method of claim 1.


Robertson teaches:

The method of claim 1 further comprising: obtaining a customer scrubbing state of the scrubbing environment based at least on the customer profile of the scrubbing environment, the customer scrubbing state comprising an indication of a stored scrubbing state for the IP address associated with the device (¶29 anomaly detection logic 152 may define a rule that, in normal operation, a single source IP address should not attempt to authenticate (associating IP address) with more than a predetermined number of user accounts (e.g., three user accounts) within a specific amount of time (e.g., thirty minutes). Breaking this rule may indicate a brute force login attack, ¶12 Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site where connections may be offloaded).

Regarding Claim 5 and 13

Robertson-Jayawardena teaches:

The method of claim 1.


Robertson teaches:

The method of claim 4 wherein the customer scrubbing state of the scrubbing environment indicates no existing customer profile stored with the scrubbing environment and the instruction further creates a scrubbing customer profile associated with the IP address of the device in the scrubbing environment (¶29 anomaly detection logic 152 may define a rule that, in normal operation, a single source IP address should not attempt to authenticate (associating IP address) with more than a predetermined number of user accounts (e.g., three user accounts (customer profile)) within a specific amount of time (e.g., thirty minutes). Breaking this rule may indicate a brute force login attack, ¶12 Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site where connections may be offloaded).
Regarding Claim 7 and 14
Robertson-Jayawardena teaches:

The method of claim 1.

Jayawardena teaches:

The method of claim 1 wherein the scrubbing environment comprises a scrubbing controller and a plurality of scrubbing servers, the scrubbing controller providing scrubbing instructions to the plurality of scrubbing servers to provide the traffic scrubbing services to the customer of the telecommunications network (¶99 scrubbing service 130 (scrubbing controller) maintaining the scrubbed IP domain 140 can include discarding the inactive filtering rules at one or more of the designated scrubbing points (providing scrubbing instructions to the plurality of scrubbing servers)  within the SPN 114 scrubbing environment))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson in light of Jayawardena in order to provide a scrubbed internet protocol domain for enhanced cloud security, by monitoring traffic flows to the application during an observation time period (Jayawardena ¶2).

Regarding Claim 10

Robertson teaches:

An orchestrator device of a scrubbing environment of a telecommunications network, the orchestrator comprising: at least one communication port receiving routing information through a first routing protocol announcement in response to a detected denial of service attack on the device, the routing information comprising at least one Internet Protocol (IP) address associated with a device of the telecommunications network (¶23 traffic redirection logic 154 redirects any suspicious network traffic (e.g., traffic that the anomaly detection logic 152 determines is suspicious) away from the first computing environment 120, 




¶12 concepts of traffic sinkholes and data scrubbing are used in network security solutions, filtering uses routing protocols to “null route” (first routing protocol announcement session) malicious traffic based on an Internet Protocol (IP) address (routing information), Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site); 

a processing device (¶23 traffic redirection logic 154); and 

a computer-readable medium connected to the processing device configured to store information and instructions that, when executed by the processing device, performs the operations of: associating the at least one IP address with a customer profile of the scrubbing environment of the telecommunications network, the scrubbing environment providing traffic scrubbing services to the customer of the telecommunications network (¶29 anomaly detection logic 152 may define a rule that, in normal operation, a single source IP address should not attempt to authenticate (associating IP address) with more than a predetermined number of user accounts (e.g., three user accounts) (customer profile) within a specific amount of time (e.g., thirty minutes). Breaking this rule may indicate a brute force login attack, ¶12 Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site where connections may be offloaded); 

obtaining a customer scrubbing state of the scrubbing environment based at least on the customer profile of the scrubbing environment, the customer scrubbing state comprising an indication of a stored scrubbing state for the IP address associated with the device (¶30 a user should not attempt to send a request containing any account number other than his/her own. Breaking this rule may indicate an attacker is attempting to expose sensitive account details of other users, security monitor 150 flags all traffic 210 from the computing device 110 to be suspicious (customer scrubbing state stored in security monitor), and begins deploying a scrubbing environment, ¶29 a single source IP address should not attempt to authenticate with more than a predetermined number of user accounts); and 






Robertson does not teach:

transmitting one or more instructions to the scrubbing environment to add the at least one IP address to a list of scrubbed IP addresses of at least one scrubbing device of the scrubbing environment in response to the received routing information for the device of the telecommunications network through the first routing protocol announcement.

Jayawardena teaches:

transmitting one or more instructions to the scrubbing environment to add the at least one IP address to a list of scrubbed IP addresses of at least one scrubbing device of the scrubbing environment in response to the received routing information for the device of the telecommunications network through the first routing protocol announcement (¶99 active filtering rules (e.g., via the dynamic scrubbing instructions 230) such that traffic flows which exhibit one or more of the dynamic traffic parameters 210 (and/or other input information discussed with respect to FIG. 2) can be scrubbed prior to delivery to the target IP address (e.g., one or more of the publicly routable IP addresses, designated scrubbing points (Scrubbing device) within the SPN, the scrubbing service 130 can maintain an instance of the scrubbed IP, 

the dynamic scrubbing instructions 230 that provide one or more of the dynamic traffic parameters 210 that should be detected and used to scrub probe traffic flows) which are being implemented on a designated scrubbing device).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson in light of Jayawardena in order to provide a scrubbed internet protocol domain for enhanced cloud security, by monitoring traffic flows to the application during an observation time period (Jayawardena ¶2).







Regarding Claim 16

Robertson teaches:

A method for operating a telecommunications network comprising: receiving a device identifier from a device under a denial of service (DOS) attack, the device identifier received through a first routing protocol announcement session for the device(¶23 traffic redirection logic 154 redirects any suspicious network traffic (e.g., traffic that the anomaly detection logic 152 determines is suspicious) away from the first computing environment 120, 

¶12 concepts of traffic sinkholes and data scrubbing are used in network security solutions, filtering uses routing protocols to “null route” (first routing protocol announcement session) malicious traffic based on an Internet Protocol (IP) address (routing information), Solutions for Distributed Denial of Service (DDoS) attacks may redirect traffic to a scrubbing site); and 

Robertson does not teach:

transmitting an instruction to a scrubbing environment to add the device identifier to a list of scrubbed device identifiers of a scrubbing device of the scrubbing environment in response to the received device identifier of the device through the first routing protocol announcement session.

Jayawardena teaches:

transmitting an instruction to a scrubbing environment to add the device identifier to a list of scrubbed device identifiers of a scrubbing device of the scrubbing environment in response to the received device identifier of the device through the first routing protocol announcement session (¶96 designated device identifiers 228A-N) that can provide one or more network paths to the virtual machines that are assigned to one or more of the publicly routable IP addresses 138A-N for the scrubbed IP domain 140 ¶29 one or more instances of a user equipment (“UE”), ¶99 active filtering rules (e.g., via the dynamic scrubbing instructions 230) such that traffic flows which exhibit one or more of the dynamic traffic parameters 210 (and/or other input information discussed with respect to FIG. 2) can be scrubbed prior to delivery to the target IP address (e.g., one or more of the publicly routable IP addresses, designated scrubbing points (Scrubbing device) within the SPN, the scrubbing service 130 can maintain an instance of the scrubbed IP, 

the dynamic scrubbing instructions 230 that provide one or more of the dynamic traffic parameters 210 that should be detected and used to scrub probe traffic flows) which are being implemented on a designated scrubbing device).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson in light of Jayawardena in order to provide a scrubbed internet protocol domain for enhanced cloud security, by monitoring traffic flows to the application during an observation time period (Jayawardena ¶2).


Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena as applied to claim 1 above and further in view of Sharp (US 20160012465 A1).
Regarding Claim 2, 11, and 19

Robertson-Jayawardena teaches:

The method of claim 1.

Robertson-Jayawardena does not teach:

The method of claim 1 further comprising: modifying the received routing information; and 
announcing the modified received routing information to a router of the telecommunications network through a second routing protocol announcement session.

Sharp teaches:

The method of claim 1 further comprising: modifying the received routing information (¶999 IP addresses, global unique identifiers (GUID) (routing information) may be identified, parsed, added, and/or removed (modified), as necessary, It may be appreciated that the algorithm may be used to “scrub” user inputs, ¶166 delivering the second electronic communication to the second electronic address via a second platform comprising a second communication protocol); and 

announcing the modified received routing information to a router of the telecommunications network through a second routing protocol announcement session (¶166 delivering the second electronic communication to the second electronic address via a second platform comprising a second communication protocol).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Sharp in order to report structures that may be scrubbed to eliminate personal and/or sensitive user data 8 (Sharp ¶723).

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena-Sharp as applied to claim 2 above and further in view of Mehta (US 20170207963 A1).
Regarding Claim 3, 12 and 20

Robertson-Jayawardena-Sharp does not teach:

The method of claim 2 wherein the first routing protocol announcement session and the second routing protocol announcement session each comprise a Border Gateway Protocol (BGP) announcement session within the telecommunications network. 

Mehta teaches:

The method of claim 2 wherein the first routing protocol announcement session and the second routing protocol announcement session each comprise a Border Gateway Protocol (BGP) announcement session within the telecommunications network (¶97 routing protocol is configured, such as OSPF or BGP, to announce route changes through the network. Routers generally provide a technique to expose routes learned from one protocol into another protocol. This technique is referred to as route redistribution which is leveraged by making the APN appear as a routing protocol and redistributing the APN routing information into these other protocols. These other protocols then use their normal methods to announce new or removed routes through the network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena-Sharp in light of Mehta in order to provide improved network management and network optimization techniques that cover local area networks (LANs) and wide area networks (WANs). More specifically, the present invention relates to improved methods for determining optimized routing paths over an end-to-end system connecting different LANs and WANs in response to changes in the end-to-end system in the context of an adaptive private network (APN) (Mehta ¶3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena as applied to claim 1 above, and further in view of Hockings (US 20180288051 A1).
Regarding Claim 6
Robertson-Jayawardena does not teach:

The method of claim 1 further comprising: accessing a database of customer information to the telecommunications network, the customer information comprising a plurality of IP addresses associated with each customer to the telecommunications network.

Hockings teaches:

The method of claim 1 further comprising: accessing a database of customer information to the telecommunications network, the customer information comprising a plurality of IP addresses associated with each customer to the telecommunications network (¶50 stored as benchmark data in Benchmark database 144, in which it can be easily accessed, ¶54 benchmark database 144 can store user information, user behavior patterns, IP addresses, and any other user and/or mobile device 110 data known in the art and associated with the user).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Hockings in order for monitoring, by the one or more processors, a user data transaction. Identifying, by the one or more processors, a plurality of attribute elements associated with the user data and the user data transaction. Creating, by the one or more processors, benchmark data based on one or more identified attributes and user data gathered from a user data transaction, and storing, by the one or more processors, benchmark data (Hockings ¶3).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena as applied to claim 7 above, and further in view of Lee (US 20180131758 A1).

Regarding Claim 8 and 15

Robertson-Jayawardena does not teach:

The method of claim 7 wherein the instruction further comprises a load balancing instruction to load balance the scrubbing service for the at least one IP address across the plurality of scrubbing servers.

Lee teaches:

The method of claim 7 wherein the instruction further comprises a load balancing instruction to load balance the scrubbing service for the at least one IP address across the plurality of scrubbing servers (¶78 The load balancing checker 602 may compare scrubbing load information of the first server node 600_a with scrubbing load information of the second server node 600_b and the load balancing checker 602 may perform, based on a comparison result, a load balancing operation in which a target segment to be allocated from the first server node 600_a to the second server node 600_b is selected, ¶90 first server node 700_a via an IP address a,b,c,d, )
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Lee in order for performing a segment dynamic allocation operation between server nodes (Lee ¶4).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena as applied to claim 7 above, and further in view of Stevens (US 20130124717 A1).
Regarding Claim 9

Robertson-Jayawardena does not teach:

The method of claim 7 wherein the instruction causes the scrubbing controller to remove the IP address of the device from the list of scrubbed IP addresses of the scrubbing device of the scrubbing environment when the IP address associated with the device is no longer announced from the device.

Stevens teaches: 

The method of claim 7 wherein the instruction causes the scrubbing controller to remove the IP address of the device from the list of scrubbed IP addresses of the scrubbing device of the scrubbing environment when the IP address associated with the device is no longer announced from the device (¶33 the server 210 removes IP address A from the active IP address list 270 and transmits a command to probe 120.sub.1 instructing probe 120.sub.1 to use IP address B, scrubbing the first list in response to at least one of adding an IP address to the black list and removing an IP address from the white list) .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Stevens in order to provide a method for managing communication in an IP network between a server and a probe that does not maintain an IP address (Stevens ¶5).









Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson-Jayawardena as applied to claim 16 above, and further in view of Smialek (US 20200162504 A1).

Regarding Claim 17

Robertson-Jayawardena does not teach:

The method of claim 16 wherein the device identifier is an Internet Protocol (IP) address.

Smialek teaches:

The method of claim 16 wherein the device identifier is an Internet Protocol (IP) address (¶66 user device identifiers (e.g., IP addresses), ¶71 identifying and scrubbing received malicious electronic communications 301).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Smialek in order for identifying and scrubbing received malicious electronic communications (Smialek ¶71).

Regarding Claim 18
Robertson-Jayawardena-Smialek teaches:

The method of claim 16.

Smialek teaches:

The method of claim 16 further comprising: associating the device identifier with a customer profile of a scrubbing environment of the telecommunications network, the scrubbing environment providing traffic scrubbing services to the customer of the telecommunications network (¶66 the action tag is structured such that a user action is configured to trigger the action tag to transmit a user device identifiers (e.g., IP addresses) or message identifiers (e.g., a unique identifier of the repurposed malicious electronic communication) to the system 106, ¶71 identifying and scrubbing received malicious electronic communications 301).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson-Jayawardena in light of Smialek in order for identifying and scrubbing received malicious electronic communications (Smialek ¶71).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445